Name: 2004/112/EC,Euratom: Council and Commission Decision of 22 December 2003 on the signature on behalf of the European Community and of the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  electrical and nuclear industries
 Date Published: 2004-02-05

 Avis juridique important|32004D01122004/112/EC,Euratom: Council and Commission Decision of 22 December 2003 on the signature on behalf of the European Community and of the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part Official Journal L 032 , 05/02/2004 P. 0022 - 0022Council and Commission Decisionof 22 December 2003on the signature on behalf of the European Community and of the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part(2004/112/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second subparagraph of Article 101 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated, on behalf of the Communities, an Agreement on Scientific and Technological Cooperation with the Swiss Confederation.(2) This Agreement was initialled by the representatives of the Parties on 5 September 2003.(3) Subject to conclusion at a later date, the Agreement should be signed on behalf of the Communities.(4) Subject to reciprocity, this Agreement should be applied on a provisional basis as from 1 January 2004 pending the completion of the procedures for its conclusion, as provided for by Article 14(2) thereof,HAVE DECIDED AS FOLLOWS:Article 11. Subject to conclusion at a later date, the President of the Council is hereby authorised to designate the person empowered to sign, on behalf of the European Community, the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part.2. Subject to conclusion at a later date, the President of the Commission is hereby authorised to designate the person empowered to sign, on behalf of the European Atomic Energy Community, the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part.Article 2Subject to reciprocity, the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part, shall be applied on a provisional basis as from 1 January 2004 pending the completion of the procedures for its conclusion.The text of the Agreement is annexed to this Decision.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. MatteoliFor the CommissionThe PresidentR. Prodi